McFarland, J.
This is an action brought in the name of the people, at the request of the relator, Schnell, to obtain a judgment declaring certain obstructions alleged to have been put in a public street by defendant to be a nuisance, and decreeing that they be abated and that defendant be enjoined from further maintaining them. Judgment was rendered for defendant, and plaintiffs appeal from the judgment and from an order denying a new trial.
The things alleged as constituting the obstructions are that respondent wrongfully erected a fence and some buildings upon and across a certain public street in the town of Sausalito, known as and called Water street or Water avenue. But the court found “ that defendant at no time built or erected, placed or maintained, on any part of said Water street, or on any other public way, any structure or obstruction whatever,” or that it threat*622ened so to do. This finding is entirely determinative of the case against appellants, unless the latter can show that it has no reasonable support in the evidence; and this they fail to do. The court finds (in brief) that Water street runs northerly and southerly along the edge of the water on the westerly shore of the bay; that the fence and buildings complained of were erected on an artificial wharf and ferry landing, which respondent constructed, partly of rock and dirt and partly of wooden piles and framework, between Water street and deep water; that said wharf and ferry landing are east of the easterly line of Water street, and are the private property of respondent, free from any public right or easement; and that said fence and buildings do not “ in any manner prevent the free and comfortable use and enjoyment by the public of said Water street, and of every part thereof.” We are satisfied that these findings are amply supported. The evidence could not be intelligibly reviewed without making references to maps, deeds, ordinances, dedications, and other documents, in addition to considerable oral testimony; and such a review of the evidence here would serve no useful purpose. There are only two errors of law assigned in rulings upon the admissibility of evidence; and they are of no substantial importance.
The judgment and order appealed from are affirmed.
Temple, J., and Henshaw, J., concurred.